Name: Regulation (EEC) No 756/71 of the Commission of 7 April 1971 amending Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 208 Official journal of the European Communities No L 83/48 Official Journal of the European Communities 8.4.71 REGULATION (EEC) No 756/71 OF THE COMMISSION of 7 April 1971 amending Regulation (EEC) No 2005/70 on the classification of vine varieties THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as last amended by Regulation (EEC ) No 2612/70,2 and in particular the second subparagraph of Article 16 ( 1 ) thereof; Whereas Commission Regulation (EEC) No 2005 /703 of 6 October 1970 on the classification of vine varieties was adopted taking into account the provisions and criteria of Council Regulation (EEC) No 1388/704 of 13 July 1970 on general rules for the classification of vine varieties , as amended by Regulation (EEC) No 608/71 5 ; Whereas, for the sake of completeness , certain varieties traditionally used for the production of .grape spirits should be added to the lists of varieties for special uses appearing under Title III of the Annex to Regulation (EEC) No 2005/70 ; Whereas the Italian Republic has requested that the root stock varieties for its territory should J be classified in accordance with the ¢ second subparagraph of Regulation (EEC) No 1388/70; Whereas the period of validity of Title II of the said Annex ends on 31 August 1971 because it includes , for a transitional period, a variety of table grape used in the canning industry , not governed by the common quality standards for table grapes ; whereas, following the amendment made to Regulation (EEC) No 1388/70, this vine variety may henceforth be classified under Title III relating to varieties for special uses ; Whereas various points in the Annex to Regulation (EEC) No 2005/70 need further clarification; Whereas the measures provided for in this Regulation are in accordance with the * Opinion of the Management Committee for Wine; HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 2005/70 is hereby repealed . Article 2 Title I of the Annex to Regulation (EEC) No 2005/70 shall be amended as follows : Under subtitle I Chapter III (France) : (a) in 4 (a), the variety Counoise N shall be added after Clairette rose Rs ; (b) in 5 (b), the variety Counoise N shall be added after Chardonnay B ; 1 OJ No L 99 , 5.5.1970 , p . 1 . 2 OJ No L 281 , 27.12.1970 , p . 6 . 3 OJ No L 224, 10.10.1970 , p . 1 . 4 OJ No L 155 , 16.7.1970 , p . 5 . 5 OJ No L 71 , 25.3.1971 , p . 1 . Official Journal of the European Communities 209 (c) in 6 (b), the variety Counoise N shall be added after Couderc N ; (d) in 7A (a) and 7B (a), the variety Counoise N shall be added after Clairette rose Rs ; (e) In 7B (b), the following list shall be substituted for the list of authorised vine varieties : 'Aramon blanc B, Aramon gris G, Aramon N, Bellandais N, Brun argentÃ © N, Calitor noir N, Chasselas B , Colobel N, Cot N, Couderc N, Fer N, Gamay teinturier de Bouze N, Gemay teinturier de Chaudenay N, Gamay teinturier FrÃ ©aux N, Garonnet N, JuranÃ §on noir N, Listan B, Muscardin N, Muscat Ã petits grains B, Muscat Ã petits grains rouges Rg, Muscat d'Alexandrie B, Pascal B , Plant droit N, Roucaneuf Rs , ValdiguiÃ © N, Varousset N, Vermentino B, Villard blanc B, Villard noir N' ; (f) in 11A (a) and 11B (a), the variety Counoise N shall be added after Cot N ; (g) in 13 (a), the variety Counoise N shall be added after Clairette rose Rs ; (h) in 23A (a) and 23B (a), the variety Counoise N shall be added after Clairette rose Rs ; ( i ) in 26 (a), the variety Counoise N shall be added after Clairette rose Rs ; ( j ) in 36 (b), the variety Baco blanc B shall be deleted ; (k) in 43 (b), the variety Baco blanc B shall be deleted ; ( 1 ) in 73 (a), the variety Counoise N shall be added after Clairette rose Rs ; (m) in 74 (a), the variety Counoise N shall be added after Clairette rose Rs . Article 3 Title II of the Annex to Regulation (EEC) No 2005/70 shall be amended as follows : 1 . In Chapter I (Belgium), the following subparagraphs shall be substituted for sub ­ paragraphs (b) and (c): '(b) Authorised vine varieties : Black Alicante N, Gradisca B, Italia B, Muscat de Hambourg N. (c) Provisionally authorised vine varieties : None ; 2 . In Chapter II (France), the variety Canner Seedless B shall be deleted from 1 (a) and 2(c); 3 . In Chapter IV (Netherlands), the following subparagraphs shall be substituted for subparagraphs (b) and (c) : '(b) Authorised vine varieties : Prof. Aberson R, Black Alicante N, Gradisca B, Gros Maroc N, Golden Champion B, Muscat d'Hambourg N. (c) Provisionally authorised vine varieties : None . Article 4 The following title shall be substituted for Title III of the Annex to Regulation (EEC) No 2005/70 : 210 Official Journal of the European Communities TITLE III VARIETIES FOR SPECIAL USE A. Classification on a Community-wide basis (first subparagraph of Article 3 (2) of Regulation (EEC) No 1388/70) : 1 . For the production of grape spirits : (a) Recommended vine varieties : Ansonica B, Asprinio bianco B, Baco blanc B, Blanc Dame B, Bombino bianco B, Bombino " nero N, Catarratto bianco comune B, Clairette B, Clairette rose Rs , Colombard B, Folle blanche B, Graisse B, Grillo B, JuranÃ §on blanc B, Mauzac B, Meslier Saint-Francois B, Nuragus B, Raboso Piave N, Raboso veronese N, Garganega B, Regine B, Schiava grossa N, Trebbianco toscano (= Ugni blanc) B. (b) Authorised vine varieties : Montils B, Sauvignon B, SÃ ©lect B , SÃ ©millon B. (c) Provisionally authorised vine varieties : None. 2 . For grapes used in the canning industry : (a) Recommended vine varieties : Canner Seedless B. (b) Authorised vine varieties : None . (c) Provisionally authorised vine varieties : None. i . B. Classification by Member State of the varieties allowed on the territory of the Member State concerned (second subparagraph of Article 3 (2) of Regulation (EEC) No 1388/60) : FRANCE I. For the production of grape spirits : 1 . Departments of the Charente, the Charente-Maritime, the Dordogne, and the Deux-Sevres , the communes situated within the area defined for the pro ­ duction of grape spirits under the "appellation d'origine contrÃ ´lÃ ©e" of "Cognac": (a) Recommended vine varieties : Colombard B, Folle blanche B, Ugni blanc B. (b) Authorised vine varieties : JuranÃ §on blanc B, Meslier Saint-FranÃ §ois B, Montils B, Sauvignon B, SÃ ©lect B, SÃ ©millon B. (c) Provisionally authorised vine varieties : None. Official Journal of the European Communities 211 2. The departments of the Gers , the Landes and the Lot-et-Garonne, the communes situated within the area defined for the production of grape spirits under the "appellation d'origine contrÃ ´lÃ ©e" of "Armagnac" : (a) Recommended vine varieties : Baco blanc B, Blanc Dame B, Clairette B, Clairette rose Rs , Colombard B, Folle blanche B, Graisse B, JuranÃ §on blanc B, Mauzac B, Meslier Saint-FranÃ §ois B, Ugni blanc B. (b) Authorised vine varieties : None . (c) Provisionally authorised vine varieties : None. II . For grapes used in the canning industry : , 1 . The departments of the Alpes-de-Haute-Provence, the Hautes-Alpes , the Alpes-Maritimes, the Ardeche, the AriÃ ¨ge, the Aude, the Aveyron, the Bouches-du-Rhone, Corsica, the Dordogne, the DrÃ ´me, the Gard, the Haute- Garonne, the Gers , the Gironde, the HÃ ©rault, the IsÃ ¨re, the Landes, the Lot, the Lot-et-Garonne, the LozÃ ¨re, the Basses-Pyrenees , the Hautes- PyrÃ ©nÃ ©es , the Pyrenees-Orientales , the Tarn, the Tarn-et-Garonne, the Vars and the Vaucluse : (a) Recommended vine varieties : Canner Seedless B. (b) Authorised vine varieties : None. (c) Provisionally authorised vine varieties : None. 2. Those departments listed under Title I , subtitle I , chapter III which do not appear in the preceding paragraph : (a) Recommended vine varieties : None . (b) Authorised vine varieties : None. (c) Provisionally authorised vine varieties : Canner Seedless B. ' Article 5 Title IV of the Annex to Regulation (EEC) No 2005/70 shall be amended as follows : 1 . In Section A (a) : ( a) the line : ' 17-37 Berlandieri X Riparia 17-37' shall be replaced by : ' 17-37 Berlandiere X Rupestris 17-37' 212 Official Journal of the European Communities (b) the line ; 'Rupestris SÃ ©lection Birolau No 1 R.S.B. 1 ' shall be replaced by the following line : 'RÃ ©ssÃ ©guier SÃ ©lection Birolleau No 1 R.S.B. 1 '. 2 . In the list under Section B II (France) : the line : 'Rupestris Selection Birolau No 1 ' shall be replaced by the following line : 'RÃ ©ssÃ ©guier SÃ ©lection Birolleau No 1 '. 3 . The following list shall be added to Section B : 'III . ITALY - Recommended root stock varieties :  Rupestris du Lot  Riparia Gloire de Montpellier  Riparia X Rupestris 3309 Couderc or 3309 Couderc  161-49 Couderc  157-11 Couderc  41 B Millardet de Grasset  420 A Millardet de Grasset  101-14 Millardet de Grasset  106-8 Millardet de Grasset  57 Richter  775 Paulsen  779 Paulsen  1045 Paulsen  1103 Paulsen  1447 Paulsen  140 Ruggeri  225 Ruggeri  34 Ã cole nationale , supÃ ©rierure d'agronomie, Montpellier  17-37 Berlandieri x Rupestris  Golia  Berlandieri x Kober 5 BB or Kober 5 BB  Berlandieri x Riparia Kober 125 AA or Kober 125 AA  Teleki 5 C  Geisenheim 5 C  Teleki 8 B SÃ ©lection Ferrari  Teleki 8 B  SÃ ©lection Oppenheim No 4  Geisenheim 26  Cosmo 2  Cosmo 10  Schwarzmann.' Official Journal of the European Communities 213 Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1971 . For the Commission The President Franco M. MALFATTI